654 N.W.2d 658 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST David T. ERICKSON, an Attorney at Law of the State of Minnesota.
No. C1-87-1357.
Supreme Court of Minnesota.
December 26, 2002.

O R D E R
On November 14, 2002, we imposed a stayed 30-day suspension on respondent David T. Erickson for failing to cooperate with the Director's investigation of a Complaint filed against respondent. In re Erickson, 653 N.W.2d 184, 192 (Minn.2002). As a condition of the stay, we placed respondent on probation for four years and required him to "file and serve on the Director a valid address within the state for personal service within ten days." Id. at 192. We further provided:

*659 If Respondent violates any of the conditions of this order before the expiration of the four-year probation period, he will be subject to immediate and automatic revocation of the stay of the suspension, and the 30-day period of suspension shall be imposed.
Id.
On December 5, 2002, the Director filed an affidavit stating that respondent has not filed or served the Director with a valid address for personal service as required. The Director requests that we revoke the stay of suspension immediately and impose a 30-day suspension.
Based on all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent David T. Erickson is suspended from the practice of law for 30 days, effective immediately. Respondent shall comply with Rule 26, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice